DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-13, in the reply filed on 8/9/2022 is acknowledged.

Claims 1-3 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Information Disclosure Statement
The information disclosure statements dated 7/22/2019 and 1/31/2022 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it cannot be clearly determined if the recited container is intended to be part of the positively recited invention.  The preamble recites “a container sparging system”, however, the body of the claim fails to recite “a container” a part of the claimed system.  It is also noted that claim 7 recites “a barrier” as part of the system.  This would imply that the barrier is provided in the container.  Clarification and/or correction is requested.
In claim 6, recitation of “the predetermined fluid” lacks clear antecedent basis.  Note, claim 4, from which claim 6 depends, is silent with respect to the language “predetermined fluid”.  Claim 4 only recites “a first fluid” and “a second fluid”.  Clarification and/or correction is requested.
Claims 5 and 7-12  are indefinite because they depend from indefinite claim 4 and do not cure the deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al.(US 2017/0145361).
With respect to claim 4, the reference of Bergmann et al. discloses an algae cultivation container sparging system (Fig. 1) that includes: a least one sensor (pH sensor)(Fig. 1) to measure at least one parameter within the container (20,30); at least one first sparger (40), to distribute a first fluid into the container at a first operating flow rate; at least one second sparger (45), to distribute a second fluid into the container (20,30) at a second operating flow rate based on the at least one measure parameter (pH); and at least on controller (62,78) to control the first operating flow rate and the second operating flow rate, wherein the first operating flow rate is adapted to allow turbulent mixing the algae in the container, and wherein the second operating flow rate is adapted to allow assimilation of materials in a liquid in the cultivation container.
With respect to claim 6, the first fluid can be air (76).
With respect to claim 7, the system includes a physical barrier (Fig. 1) which separates the rise chamber (20) from the down chamber (30) where the at least one first sparger is in the rise chamber (20) and the at least one second sparger is in the down chamber (30).
With respect to claim 8, the at least one second sparger (45) is configured to distribute CO2 bubbles into the container (Fig. 1) (¶[0030]-[0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al.(US 2017/0145361) in view of Suryo et al.(US 2013/0230904).
The reference of Bergmann et al. has been discussed above with respect to claim 4.
With respect to claims 5 and 9, while the reference of Bergmann et al. disclose the use of a first sparger (40) for mixing the contents and creating flow in rise chamber (20) and a second sparger (45) for adding additional CO2 in the down chamber (30), the reference is silent with respect to the size of the nozzles of each sparger and/or the flow rate capability of each sparger. 
The reference of Suryo et al. disclose that it is known in the art when sparging gas into a down chamber (801, 803, 805) and a rise chamber (802, 804), it is known to provide a higher flow rate to the rise chamber than the down chamber (¶[0087]).
In view of this teaching an in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum nozzle size and flow rate capability of each of the nozzles based on design considerations such as the size of the container and/or the properties of the culture media and other reactants through routine experimentation while maintaining the required riser/down chamber flow and maintaining the efficiency of the culture system.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al.(US 2017/0145361) in view of Obermann et al.(DE 102005012515).
The reference of Bergmann et al. has been discussed above with respect to claim 4.
With respect to claim 10, the reference of Bergmann et al. is silent with respect to the claimed at least one light source and controller required of claim 10.
The reference of Obermann et al. discloses that it is known in the art to provide a photobioreactor (2) with a lighting device (1) that includes at least one light source (3) and a controller (40).
In view of this teaching and in the absence of a showing of unexpected result, it would have been obvious to one of ordinary skill in the art to provide the photobioreactor system of the primary reference of Bergmann et al. with a lighting device as suggested by the reference of Obermann et al. for the known and expected result of providing an art recognized for providing light to a photobioreactor as an alternative to natural sunlight.
With respect to claims 11 and 12, the controller of Obermann et al. is capable of controlling the illumination wavelength and intensity of the at least one light source (3) (Figs. 3-7 and related machine language translation text).
With respect to claim 13, the at least one light source (3) is capable of providing a wavelength of 650 nanometers (red light) (Figs. 5-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references of Licamele et al.(US 2011/0258920) and Hellingwerf et al.(US 2015/0210970) are cited as prior art references which pertain to photobioreactors which include two different spargers.
With reference of Wilkerson et al. (US 2009/0047722) is cited as a prior art reference which pertains to a photobioreactor controller that controls gas flow and light sources.
The reference of Berzin (US 2009/0011492) is cited as a prior art reference that pertains to a gas flow controller for two separate gas spargers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB